PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/711,369
Filing Date: 21 Sep 2017
Appellant(s): Martin et al.



__________________
Kevin S. Dobson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/2/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
	Claims 1-2, 4-8 and 10 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-7 of U.S. Patent No. 9770030.
	Claims 1-2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ziemer et al. (US
2009/0054236) and Nevill et al. (EP1128729, cited in parent application 13916073).
Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ziemer et al.( US 2009/0054236) and Nevill et al. (EP1128729) as applied to claims 1-2 above and further in view of Shroff et al. (US 2012/0322661) and Yamada et al. (US 2014/0121108).
Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Ziemer et al. (US 2009/0054236) and Nevill et al. (EP1128729) in view of Tandt et al. (US 2003/0161856), Ziegler et al. (US 2008/0234350), and Amrhein et al. (US 2008/0213326, from IDS).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tandt et al. (US20030161856) and Nevill et al. (EP1128729). 
Claims 2, 7, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tandt et al. (US20030161856) and Nevill et al. (EP1128729) and further in view of Ziegler et al. (US20080234350) and Amrhein et al. (US 2008/0213326). 
Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tandt et al. (US 2003/0161856), Nevill et al. (EP11287291), in view of US 2012/0322661 to Shroff et al. and US 2014/0121108 to Yamada et al. 
(2) Response to Argument
Appellant argued that a terminal disclaimer over US Patent No. 9,770,030 will be filed to overcome this rejection if patentable subject matter is identified. However, no terminal disclaimer has been filed and thus the rejection has been maintained.

i) Appellant argued that Ziemer does not reasonably teach or suggest the claimed composition, especially combined in the ratio defined in the present claims and that combination with Nevill does not cure the deficiencies of Ziemer. It was argued that Ziemer discloses fluthiacet-methyl and fomesafen in a laundry list of optional herbicidal compounds available for a possible combination with the main active component and that there is no motivation to include both fluthiacet-methyl and fomesafen because the optional compounds are not required by Ziemer. 
In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner first respectfully points out that the rejection is not solely over Zeimer, but is instead over the combination of Zeimer and Nevill, and it is Nevill which provides the motivation to select the claimed combination of fluthiacet-methyl and fomesafen to be included/used in the formulations of Zeimer because Nevill teaches at paragraph 23 that the combination of fomesafen and fluthiacet-methyl has been found to be a particularly effective synergistic combination in soybeans. The Ziemer reference also teaches the application of the composition to soybeans (See: Para 0020 and Claims). Also, Ziemer need not teach every aspect of appellants claimed invention because this is not an anticipatory rejection, it is an obviousness rejection, and as such the examiner maintains that the combination of Zeimer and Nevill together do render obvious the suspoemulsion formulation instantly claimed. 

	ii) Appellant argued that the references are not enabling for the claimed invention. Particularly, it was argued that no combination of fomesafen and fluthiacet-methyl is provided by example in Ziemer, and no such combination is described as a preferred combination in Nevill. Appellant also argued that Nevill lists thousands of herbicidal combinations and teaches an extremely broad range of ratios for the combinations disclosed therein. It was argued that there is no data in Nevill to show actual synergism in any of the disclosed combinations, including the claimed combination and therefore, the combination of references is far from enabling. 
In response to the argument that the references are not enabling for the claimed invention, the examiner directs appellant's attention to MPEP 2121: PRIOR ART IS PRESUMED TO PERABLE/ENABLING. When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Also see MPEP 716.07. The examiner further points to MPEP 2121.01 (II): "Even if a reference discloses an inoperative device, it is prior art for all that it teaches." Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non- enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). Clearly, Nevill expressly teaches that the claimed combination was already known in the art to be a particularly effective synergistic combination in soybeans. Thus, one of ordinary skill in the art would have had reason to select this combination for use in the composition of Zeimer, especially since Zeimer teaches at paragraph 77 that their composition can further comprise fluthiacet-methyl, and/or fomesafen.  
In response to appellant’s argument about there being a laundry list of optional components to the composition in Ziemer and a list of thousands of herbicidal combinations in Nevill, it is respectfully 
In response to appellant’s argument that Nevill teaches an extremely broad range of ratios for the combinations disclosed therein, it is respectfully pointed out that the ratio taught by Nevill overlaps the ratio claimed in the instant claims and the combination of fomesafen to fluthiacet-methyl is included in this ratio disclosed by Nevill. While the exact ratio of fomesafen to fluthiacet-methyl is not disclosed by Nevill, it is generally noted that differences in the ratio do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that the appellant did not point out the criticality of the claimed ratio of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum ratio of fomesafen to fluthiacet-methyl. NOTE: MPEP 2144.05. Furthermore, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) MPEP 716.02 (d). The specification of the instant application do not show any comparative examples between the claimed ratio range and the range outside of the claimed ratio and thus no criticality is shown by the appellant. Thus, in the instant case it would have been obvious to 
With respect to the argument that there are no examples or data in the prior art to show actual synergism, it is respectfully pointed out that Nevill teaches, in paragraph 23, that the combination of fomesafen and fluthiacet-methyl has been found to be a particularly effective synergistic combination in soybeans. Secondly, the examiner respectfully points out that the instant claims are not directed to a synergistic combination of fluthiacet-methyl and fomesafen. Further, the appellant is directed to MPEP 716.02(a) which states, “Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991)”. In the case of Nevill, it does teach the combination of fomesafen and fluthiacet-methyl being a synergistic combination which shows there’s an expectation of synergy despite the reference not particularly exemplifying or demonstrating the effect. Moreover, as mentioned above, the appellants have not shown any criticality or comparative results which show the claimed combination of herbicides having a particularly critical synergy versus the other herbicidal combinations disclosed in the prior art.


	In response, as discussed supra, it is respectfully argued by the examiner that “Disclosure of a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. v. Biocraft Laboratories, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). Therefore, the long list of optional herbicides in Ziemer or long list of herbicidal combinations in Nevill would not discourage one of ordinary skill from making any selection as is argued by the appellant. Further, as mentioned previously, the appellant do not show any criticality or comparative results in the specification that show any combination of the herbicides provided in the prior art having critically less synergistic effect than the claimed combination of fomesafen and fluthiacet-methyl. In addition, with respect to the claimed ratio, as discussed previously, the appellant have not pointed out any criticality of the claimed ratio versus the overlapping ratio range disclosed by the prior art and the specification of the instant application also do not show any comparative examples between the claimed ratio range and the range outside of the claimed ratio and thus no criticality is shown by the appellant.

	iv) Appellant argued that the examiner used hindsight in an impermissible manner to reject the claims because there would be an unreasonable and undo level of experimentation required by a person skilled in the art and the examiner could not have combined the references without the impermissible use of hindsight. It was argued that at best, Ziemer and Neville offer a suggestion to experiment with the disclosed compositions to discover which of the combinations are synergistic and in what ratio they demonstrate synergy. 


v) Appellant argued that the problem solved by the appellant was not faced or described in the references. Particularly, it was argued that appellants have discovered that stable suspoemulsions of fomesafen and fluthiacet-methyl can be obtained to avoid tank-mixing and these suspoemulsions provide enhanced results over tank-mixed formulations when mixed in the ratios claimed. It was argued 
In response, the examiner respectfully points out that this feature is not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, appellants have not demonstrated that the broader range of fomesafen and fluthiacet-methyl taught by Nevill does not work in their invention, especially since Nevill expressly teaches that the combination of fomesafen and fluthiacet methyl were already known in the art to be a particularly effective synergistic combination in soybeans. In response to appellant's argument that the prior art does not describe the problems identified by appellant and offer the solution that is claimed by appellant’s e.g. stable suspoemulsions, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

vi) Appellant argued that Yamada and Shroff do not cure the deficiencies in Zeimer and Nevill. The examiner respectfully disagrees and respectfully points appellant to the discussion above. Appellant further argue that Shroff does not teach the combination of fluthiacet-methyl and fomesafen, that it only teaches fomesafen in an aqueous mixture. The examiner respectfully points out again that this is an obviousness rejection and the synergistic combination of fomesafen and fluthiacet-methyl is taught by Nevill as is discussed above, and that Shroff was used to teach that the claimed percentages of fomesafen were known in the art to be used in agrochemical formulations. Appellant also argued that Yamada does not cure the deficiencies of Ziemer, Nevill and Shroff because Yamada excludes fomesafen, it cannot suggest the claimed combination or ratio. However, similar to Shroff’s response, the synergistic combination is taught by Nevill and Yamada teaches the claimed application rates of 

vii) Appellant further argued that Tandt does not teach the claimed formulation and does not teach the components of the composition claimed and that there is no suggestion in Tandt or in Amrhein that fomesafen and fluthiacet-methyl should be combined. The examiner respectfully points out that appellant’s claims are not limited to a combination of fluthiacet-methyl and fomesafen as appellant appear to be arguing. The comprising language of the instant claims does not exclude any other active agents or any other components from appellant’s suspoemulsion. The examiner respectfully points out that it was never asserted that Tandt or Amrhein were used to combine or render obvious the combination of fluthiacet-methyl and fomesafen of the claimed invention. These features of appellant’s formulation/composition were taught by Ziemer and Nevill as is discussed above. Tandt and Amrhein are used by the examiner to teach that it was known in the art to use the claimed amounts of dispersant, anti-freeze agents, and pH regulators/pH regulating agents in agricultural compositions, including the suspoemulsions and suspension formulations which are the same types of formulations instantly claimed. Furthermore, the appellant make similar arguments that Shroff does not cure the deficiencies of Tandt and Amrhein and that Yamada does not cure the deficiencies of Tandt, Amrhein and Shroff because these references don’t teach or suggest a combination of fomesafen with fluthiacet-methyl. Again, it was never asserted that these references were used to teach or suggest the combination of fluthiacet-methyl and fomesafen because these features were taught by Ziemer and 

viii) Appellant argued that Tandt, Nevill, Amrhein, Shroff, Yamada and Ziegler have been discussed and the combination does not render the claimed invention obvious. 
In response, appellant’s arguments with respect to the combination of these references has been discussed above.

ix) The appellant argued that the examiner is clearly “picking and choosing” from among a string of very broad disclosure to reconstruct appellants invention, with no suggestion from the art to combine the teachings in the manner suggested by the examiner. 
	In response, it is argued that the examiner has discussed in the arguments above the reasons and the motivation to combine the teachings of the cited references. Thus, appellant’s arguments of the examiner “picking and choosing” are not persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
Conferees:
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.